Citation Nr: 1118395	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from January 1982 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part of the August 2004 decision, the RO denied entitlement to TDIU.   

In January 2008, August 2008, and October 2009, the Board remanded the claim on appeal for further development.  In January 2008 and August 2008 the Board remanded the issue of entitlement to TDIU because it was inextricably intertwined with the other issue on appeal, the issue of an increased rating in excess of 10 percent for cervical headaches, which needed further development.  Two claims are inextricably intertwined where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In October 2009 the Board granted the Veteran an increased rating for his cervical headaches but once again remanded the issue of entitlement to TDIU since it was found to be inextricably intertwined with the issue of entitlement to service connection for depressive disorder that had not yet been adjudicated by the RO.  The RO issued a rating decision in January 2011 that granted the Veteran service connection for a depressive disorder with an initial 10 percent disability rating effective June 16, 2009.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that in March 2011 the Veteran submitted additional VA treatment records into the record; however, the Veteran did not submit a waiver of initial RO jurisdiction.  The Board finds that a remand is not warranted because the VA treatment records do not provide new information that has not already been reviewed by the RO.  Strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the fact of overwhelming evidence in support of the result of a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to claimant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran has the following service connected disabilities: degenerative disc disease of the cervical spine rated as 30 percent disabling; cervical headaches rated as 30 percent disabling; and depressive disorder not otherwise specified, associated with cervical headaches, rated as 10 percent disabling.  

3.  The Veteran is not precluded from all forms of substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in February 2004, March 2008, and February 2011.  These letters detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations for his service-connected disabilities in March 2004, October 2005, May 2008, January 2009, and June 2009.  The Board finds that these examinations are adequate for rating the disabilities and for deciding the claim of entitlement to TDIU because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II.  Analysis 

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, the following will be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for and currently assigned ratings as follows: a 30 percent disability rating under Diagnostic Code 5237 for degenerative disc disease of the cervical spine, a 30 percent disability rating under Diagnostic Codes 8199-8100 for cervical headaches, and a 10 percent disability rating under Diagnostic Code 9434 for depressive disorder associated with cervical headaches.  Therefore, a  combined 60 percent rating is in effect.  38 U.S.C.A. § 4.25 (2010).  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).
 
Throughout the pendency of the Veteran's appeal the Veteran has been employed on and off.   According to a February 2011 Report of Contact the Veteran was currently employed.  

The Veteran's VA treatment notes show that he was employed as a Vice President of a marketing company in May 2002 and in February 2004 he was working on a web business.  In March 2004, a VA examiner stated that the Veteran last worked six months prior in sales, that he did such work full time for one year, and that prior to that year he had worked for the Post Office for 15 years.  During the Veteran's October 2005 VA examination, it was noted that he was just fired from the Post Office.  At the May 2008 VA examination the Veteran reported that he just "chilled all day" and was not employed.  At the January 2009 VA examination the Veteran reported that he worked part time, three days a week, as a lead on a hospital cleaning crew.  He reported increased absenteeism and missing some days of work because of the pain from his headaches.  In November 2010 it was noted that the Veteran had worked for the Post Office but was now working for a publishing company.  A report of information indicated that the Veteran was contacted in February 2011 to see if he had any other information to submit regarding his claim.  It was noted that the Veteran stated that he had nothing else to send in because his job is working.  The Board finds that there is no evidence of record to indicate that the Veteran is currently unemployed.  If the Veteran is working, he does not meet the basic requirement under 38 C.F.R. § 4.16(b) that he is unable to obtain or retain substantially gainful employment.  

Even if the Veteran was currently not employed the Board finds that the Veteran is not precluded from all forms of substantially gainful employment due to his service-connected disabilities.  In this case, the evidence is insufficient to show that there is some factor which places the claimant in a different position than other veterans with the same disability rating.  The Board notes that of record is an August 2008 statement by the Veteran's wife, a November 2008 letter from the Veteran's employer, a June 2009 VA mental examination, a March 2004 VA examination, and a January 2009 VA examination.  There are two opinions in favor of the Veteran's claim that he is unemployable (the August 2008 statement by the Veteran's wife and the November 2008 letter from the Veteran's employer), there is one opinion that states that the Veteran does not have total occupational and social impairment but does have reduced reliability (June 2009 VA examination), and two opinions against the Veteran's claim that he is unemployable as a result of his service-connected disabilities (found in the reports of the March 2004 and January 2009 VA examinations).  After a careful review the Board finds that even if the Veteran was not currently employed, the evidence is insufficient to show that the Veteran is precluded from all forms of substantially gainful employment due to his service-connected disabilities.  

In an August 2008 statement the Veteran's wife stated that though the Veteran has gotten jobs the results are always the same, he is unable to maintain good attendance.  She stated that even if the Veteran's boss likes him that his boss is unable to accommodate his medical condition.  In November 2008 the Veteran's supervisor stated that he was diligent and a hard working employee but he missed work weekly due to his headaches.  He also noted that the Veteran spent his breaks sitting in the dark to help him with his headaches, which ultimately led him to lose his job.  The remaining opinions on file do not favor the award of a TDIU. 

At the June 2009 VA mental examination the examiner answered a serious of questions regarding the effects of the Veteran's mental health disorders on his occupational and social functioning.  The VA examiner stated that the Veteran did not have total occupational and social impairment nor did his depression result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The VA examiner did say that the Veteran had reduced reliability and productivity due to his depression.  

In March 2004, a VA examiner stated that the Veteran last worked six months prior in sales, that he did sales full time for one year, and that prior to sales he worked for the Post Office for 15 years.  The March 2004 VA examiner opined as follows:

		Veteran capable of employment with flexibility in 
      being able to change positions.  Veteran has telephone 
      and computer skills as well as sales background. 

Report of March 2004 VA Examination

As noted above, at the January 2009 VA examination the Veteran reported increased absenteeism and missing some days of work because of the pain from his headaches.  The VA examiner opined as follows:

		There are no permanent functional impairments due 
      to the service-connected headaches, making the Veteran 
      unable to work. 

Report of January 2009 VA Examination

The Board notes that the only opinions that indicate that the Veteran is unemployable as a result of his service-connected disabilities are those offered by his wife and by his employer.  Conversely, the opinions of record indicating that the Veteran is employable despite his service-connected disabilities were provided by VA examiners.  The Board finds the opinions offered by the Veteran's spouse and his employer give some insight as to how jobs have worked out in the past, but are less probative regarding the Veteran's ability to obtain or retain future employment.  Moreover, the opinions from the Veteran's wife and his employer are not concerned with the effect of his service-connected disabilities might have on a different form of employment once he is trained.  These are factors that must be considered in weighing the opinions of record.  

The Board finds that the June 2009 VA examiner's opinion is not for or against the Veteran's claim since he stated that while the Veteran did not have total and occupational social impairment he did have some reduced reliability.  The Board finds that this opinion shows that the Veteran can work but with some difficulties. 

The Board finds that the March 2004 and January 2009 opinions (which fall against the Veteran's claim for a TDIU) are more probative opinions than any other on file, because the VA examiners considered the entire claims file when formulating their opinions, and because they discussed the effects of the Veteran's service-connected disabilities on future employability.  For these reasons, the medical opinions of the examiners carry more weight than the other opinions.   

The Board notes that, for the Veteran to prevail the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

In sum, the Board finds that the Veteran is not entitled to TDIU because he does not meet the scheduler requirement and he is currently employed.  Even if it were shown that the Veteran was currently not employed, the Board concludes that the preponderance of the evidence is against the claim that he is precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


